Citation Nr: 1608588	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  15-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's income was excessive for the purpose of payment of Department of Veterans Affairs (VA) special monthly pension benefits.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The Veteran served on active duty from August 1963 to October 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2014 decision of the VA Pension Management Center (PMC) in St. Paul, Minnesota, which denied the Veteran's application for special monthly pension benefits on the basis that his income exceeded the maximum annual disability pension limit set by law for a Veteran with one dependent at the aid and attendance rate. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to special monthly pension benefits.  As noted in the Introduction, the PMC determined that the Veteran's family income exceeded the maximum annual disability pension limit set by law for a Veteran with one dependent at the aid and attendance rate, even when reducing his family's annual income by using medical expenses minus the standard five percent reduction. 

A preliminary review of the record reveals the matter is not ready for appellate disposition.  Before a decision can be made on whether the Veteran is entitled to the benefit sought, it must be determined whether or not the medical expenses were properly calculated.  The Board is unclear has to how these amounts were calculated for each period, i.e. actual expenses versus pro-rated and/or predictable expenses.  

Notably, the March 2014 letter notifying the Veteran of the denial of pension benefits stated that his expenses for Medicare Part B premiums and assisted living expenses effective December 1, 2013, totaled $39,224.00.  However, the November 2014 statement of the case (SOC) indicated that expenses effective December 1, 2013, were $28,018.00; $24,398.00, effective December 1, 2014; and $17,457.00, effective January 1, 2015.  The January 2015 supplemental statement of the case (SSOC) lists expenses (with new evidence submitted) as $28,529.00, effective December 1, 2013.  The SSOC did not recalculate expenses effective December 1, 2014, or January 1, 2015.  

The Board has looked at Initial Year Medical Expenses calculators prepared by the PMC but even these records contain conflicting amounts.  The RO should conduct an audit which would reveal precisely the amounts of medical expenses used to reduce countable income for each period (November 13, 2013 to December 31, 2013; January 1, 2014 to December 31, 2014; and effective January 1, 2015).  

In addition, a copy of the March 2014 rating decision denying special monthly pension benefits has not been associated with the virtual record.  Such must be accomplished upon Remand.  

Finally, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The PMC should prepare an audit of the medical expenses used to reduce countable income in determining whether the Veteran's family income exceeded the annual income for special monthly pension benefits for a Veteran with one dependent at the aid and attendance rate for each period under appeal: November 13, 2013 to December 31, 2013; January 1, 2014 to December 31, 2014; and effective January 1, 2015.  The PMC must prepare an itemized list of the exact amount of medical expenses for each period.  Each item must be specifically described, to include whether the amount is pro-rated or a predictable expense.  Once compiled, the audit report must be associated with the virtual record and a copy must be sent to the Veteran.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal (using the proper annual income thresholds for special monthly pension benefits for a Veteran with one dependent at the aid and attendance rate for each period considered) and furnish to the Veteran and his representative an appropriate SSOC and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




